DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/552,133, filed on August 18, 2017.

Claim Objections
Claims 1, 2, 4, and 5 are objected to because of the following informalities:  The terms “benzo-naphtofurane” and “dinaphtofurane” appear to be misspellings and have been interpreted as “benzo-naphthofurane” and “dinaphthofurane” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub. No. 2015/0243908).
Regarding Claims 1-5:  Lee et al. teaches a material comprising a compound of the following structure (Pg. 29):

    PNG
    media_image1.png
    175
    181
    media_image1.png
    Greyscale

	
Such a structure includes a dinaphthofurane connected to a pyridine-2-yl by a phenylene linker.  It is noted that the pyridine-2-yl is substituted, however, Applicant’s specification (see Pg. 9, Lns. 19-25) allow for groups or structural units to be substituted unless explicitly stated that the groups or structural units are unsubstituted.
	Regarding Claim 8:  Lee et al. teaches an organic light-emitting device (electronic device) comprising an organic layer between two electrodes, wherein the organic layer comprises the compound ([0111]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2015/0243908) in view of Dorok et al. (Intl. Pub. No. WO 2013/079678).
Regarding Claims 1-5 and 7:  Lee et al. teaches a material comprising a compound of the following structure (Pg. 29):

    PNG
    media_image1.png
    175
    181
    media_image1.png
    Greyscale

	

Lee et al. does not teach the material further comprising an electrical dopant as claimed.  However, Dorok et al. teaches an electrical dopant such as lithium salt (metal salt) of the formula (abstract; Pg. 6, Lns. 10-20):

    PNG
    media_image2.png
    130
    204
    media_image2.png
    Greyscale

 Lee et al. together and Dorok et al. are analogous art because they are concerned with the same field of endeavor, namely organic light-emitting devices.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to dope the materials of Lee et al. with the dopant of Dorok et al. and would have been motivated to do so because Dorok et al. teaches that the dopant allows for reduced operating voltage and longer life time reflecting into higher power efficiency (Pg. 4, Lns. 14-25).
Regarding Claim 8:  Lee et al. teaches an organic light-emitting device (electronic device) comprising an organic layer between two electrodes, wherein the organic layer comprises the compound ([0111]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,658,599. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same semiconducting material and compound.  The claims differ in that the instant claims claim the electrical dopant in the independent claim, however, as the 10,658,599 claim the electrical .

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        June 17, 2021